Mr. Justice Craig delivered the opinion of the court: It will be observed upon an examination of the prayer of the petition that the petitioner asks that the certification of Aaron L. BrOwn may be rescinded and revoked, and that the name of the petitioner, John Maloney, may be certified by the commission to the commissioner of public works in lieu of the name of Aaron L. Brown. It is apparent from the prayer of the petitioner that the scope and purpose of a common law writ of certiorari are misconceived by him. This is not a proceeding in which the certification of Brown by the civil service commission can be set aside by the court, and the petitioner, John Maloney, placed in his stead, nor is it a contest in which the right of one of the parties to the place in question may be set aside and the other sustained. The only office of the writ of certiorari is to bring before the court the record of the proceedings of the inferior tribunal for inspection, and the only judgment to be rendered is that the writ be quashed or that the record of the proceedings be quashed. Chicago and Rock Island Railroad Co. v. Fell, 22 Ill. 333. The petitioner seems to be laboring under another misconception in regard to his rights and the power of the court in a proceeding of this character. The inferior tribunal, where the record is brought before the court by writ of certiorari, may have erred in its rulings on questions of law during the progress of the trial, or it may have erred in the application of the law to the facts in reaching its final judgment, and yet those errors cannot be reviewed and corrected in a proceeding of this character. On a return to a writ bringing the record before the court the Only proper inquiry is whether the inferior tribunal had jurisdiction and proceeded legally,—■%. e., followed the form of proceedings legally applicable in such cases,—and not whether it correctly decided the questions arising upon the ádmission or exclusion of evidence, the giving and refusing of instructions, and other like questions, during the progress of the trial. The rulings of a court may be erroneous aud yet it may have jurisdiction and proceed legally. (Hamilton v. Town of Harwood, 113 Ill. 154.) The rule announced in the case cited has been fully sustained by other cases. (Donahue v. County of Will, 100 Ill. 94; Scates v. Chicago and northwestern Railway Co. 104 id. 93.) Here the jurisdiction of the civil service commission is not disputed, and it is apparent that the tribunal proceeded according to the "forms of law applicable in such cases. But it is said that the civil service commission made an erroneous decision in holding that Aaron L. Brown, who was engaged in the military service of the United States in 1861 and who had been honorably discharged, was entitled to preference under section 10i of the act of 1897, as the section of the act was unconstitutional. It may be true that the civil service commission erred in its ruling on the hearing, but that is a question which cannot be inquired into by writ of certiorari. The civil service commission had jurisdiction and it proceeded according to the forms of law, and if that tribunal made a mistake in holding that the act of the legislature was valid, and the facts presented brought Aaron L. Brown within the terms of the act which entitled him to a preference over the petitioner, the ruling of the tribunal was mere error, which cannot be reviewed in this proceeding. We think the judgment of the court quashing the writ was correct, and it will be affirmed. Judgment affirmed.